Citation Nr: 1635716	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 

2.  Entitlement to service connection for bilateral hip arthritis.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1989.

This matter is on appeal from rating decisions in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and in October 2014 by the RO in Houston, Texas.  Jurisdiction over the appeal is currently with the RO in Providence, Rhode Island.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's back disability has been characterized by pain, lack of endurance and limitation of motion.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

2.  It is at least as likely as not that the Veteran's bilateral hip disorder is etiologically related to his service-connected lumbar spine disability.

3.  Pes planus was observed upon entry into service, and there is no indication that this disorder worsened in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2015).

2.  The criteria for entitlement to service connection for a bilateral hip disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for his lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5237 and 5242 (2013) (addressing degenerative arthritis of the spine.  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

See 38 C.F.R. § 4.71a, DC 5243 (2014) (all 40 percent).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in August 2012, the Veteran stated that he experienced constant "annoying pain" in his back what worsens when he lifts too much or sits for too long.  Upon examination, there was some abnormal spine contour.  However, his flexion was limited by pain to only 60 degrees.  While his range of motion was limited in all directions, ankylosis was not shown.  There was also no additional diminishment after repetitive motion.  Moreover, intervertebral disc syndrome was not observed.  

At his most recent VA examination in April 2015, the Veteran described pain in his back and right hip that altered his posture.  He described episodes of flare-ups where he is unable to rise from a seated position.  He also uses a brace and cane on a constant basis.  However, upon examination, he exhibited 50 degrees of flexion after three repetitions.  Ankylosis was specifically not observed and, as was noted previously, he has not been diagnosed with intervertebral disc syndrome.  Therefore, a rating in excess of 20 percent is not warranted on a schedular basis. 

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the most applicable diagnostic code for neurological disorders resulting from a lumbar spine disability is 38 C.F.R. § 4.71a, DC 8520 (2015), which addresses paralysis, neuritis and neuralgia of the sciatic nerve.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  Id.   

Based on the evidence of record, no separate ratings are warranted based on abnormal neurological functioning.  Specifically, at the Veteran's VA examination in August 2012, his muscle strength was normal in the lower extremities, as was sensory functioning and reflexes.  Indeed, he denied experiencing any radiculopathy at that time.  Similarly, neurological testing at a private evaluation in November 2012 was also normal.  Finally, at his most recent VA examination in April 2015, his muscle strength was observed to have slightly weakened, but his reflexes and sensory functioning was largely normal.  In no situation was partial paralysis of any sort observed.  Moreover, he has never complained of other neurological symptoms such as bladder or bowel impairment.  Therefore, a separate rating for any neurological residuals is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his back disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his back disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's back disability is not warranted for any period on appeal.  As such, the appeal is denied

Service Connection

The Veteran is claiming entitlement to service connection for pes planus and a bilateral hip disorder.  Specifically, in a November 2013 statement, he asserted that he has always had pes planus, but they are now much worse and he attributes this to his active duty service.  As for his hip disorder, he has asserted that this was associated with his service-connected back disability, and has existed since service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines at the outset that service connection for a bilateral hip disorder is warranted, based on the evidence of record.  First, the service treatment records do reflect a number of times where the Veteran complained of hip pain that appears to be associated with his now service-connected back disability.  

For example, in May 1986, he stated that he experienced right-sided hip pain that was associated with underlying back pain.  He also made similar complaints of pain in the buttocks in December 1985 and March 1988.  While it is true that hip symptoms were not noted at a VA examination in December 1989, he did mention that his back pain extended into his hips at another VA examination in March 1993.  
Although bilateral hip arthritis was not diagnosed until 2012, it follows that this may be a result of his documented pain in-service and shortly thereafter.  

The Board notes that a VA examiner in August 2012 opined that the Veteran's bilateral hip disorder was less likely than not related to his service-connected lumbar spine disability.  However, the rationale to support this position is unconvincing.  Indeed, the examiner noted that, given the Veteran's diagnosis of myasthenia gravis, it would be "impossible to tease out the specific cause" of his symptoms.  As such, while the VA examiner's opinion is negative, it is of very little probative value.  AS such, in the Board's view, the evidence is at least in equipoise, and service connection is warranted.  

As for his bilateral pes planus, the Board determines that service connection is not warranted.  Specifically, the Veteran's induction physical examination in March 1969 specifically observed the presence of mild bilateral pes planus.  In order to warrant service connection for a disorder noted upon entry, there must be evidence that his pes planus actually aggravated during service.  38 U.S.C.A. § 1153.  This is effectively a two-part examination.  First, there must be evidence that the disorder worsened in severity during service.  In this regard, a temporary or intermittent flare-up of a pre-existing injury or disease is insufficient to be considered adequate unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

After a review of the evidence of record, service connection is not warranted for this disorder.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to pes planus while in service.  Significantly, the Veteran's separation physical examination in April 1989 fails to note pes planus at all.  While the Board would expect that pes planus was still present, as it is a disorder that is unlikely to improve, per se, there is no evidence to reflect that it worsened in severity in service.  

Indeed, the evidence does not indicate that the Veteran's pes planus worsened in severity for many years after he left active duty.  Specifically, the next indication of pes planus in the evidence of record is not until March 2013, where it was observed in his left foot.  The Board emphasizes that this is approximately 24 years after he left active duty.  Therefore, there is no clinical evidence of a worsening in service or for many years thereafter.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of pes planus symptoms.  In this regard, while the Veteran is generally not competent diagnose a many medical disorders; he is competent to testify about the presence of observable symptomatology of pes planus, as this is readily observable.  Thus, his statements about worsening symptoms may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, does not appear to be accurate, given the other evidence of record.  Specifically, although the Veteran was noted to have mild pes planus upon entry, a subsequent foot examination in October 1987 was unremarkable.  Moreover, numerous routine physicals during active duty fail to note the presence of pes planus.  

Moreover, the Board cannot ignore the fact that the Veteran did not submit a claim for pes planus until 2013, even though he submitted claims for other disorders on numerous occasions, beginning in 1989.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to his pes planus now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran's pes planus worsened in service, as he now claims, there seems to be no reason why he would not have identified them in his original claim in 1989.  

Finally, Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in March 2014.  There, after a thorough examination, the examiner diagnosed mild pes planus with mild degenerative changes in the metatarsal phalangeal joint and interphalangeal joints.  However, the examiner also concluded that there was no indication that his pes planus worsened in severity during service, as there were no complaints about his feet during active duty, and clinical examinations during that time failed to indicate that it had worsened in any way.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the current severity of his pes planus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As was noted above, the Board believes that the Veteran is competent to state the nature and extent of his pes planus.  However, since his statements are simply inconsistent with the other evidence of record, his unsubstantiated statements regarding the etiology of his current pes planus symptoms are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied. 

Service connection for a bilateral hip disorder is granted.

Service connection for pes planus is denied.  


REMAND

As for the Veteran's claim for TDIU, since the Board has granted service connection for a bilateral hip disability, his disability picture has now changed.  As such, it would be prejudicial to evaluate the Veteran's TDIU claim in the first instance given these changes.  Therefore, the RO should reevaluate this issue prior to Board consideration

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Providence, Rhode Island, since August 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  The issue granted by the Board should be considered. 


3. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


